Citation Nr: 0105988	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-18 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for seizure disorder 
(claimed as blackouts).

3.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran had active duty from June 1972 to January 1973 
and from December 1974 to December 1975.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Montgomery, Alabama 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for glaucoma and blackouts 
and an increased evaluation for headaches in excess of 10 
percent.  The veteran and his representative appeared before 
a hearing officer at a hearing at the RO in April 1999.  The 
Board notes that although the RO did not certify the issue of 
service connection for glaucoma, the veteran's April 1999 
testimony at the RO hearing can be accepted as a substantive 
appeal on the issue of service connection for glaucoma.  The 
Board notes that the veteran filed a VA Form 9 on the issues 
of headaches and blackouts.  

In a June 1999 rating decision, the RO increased the 
evaluation for the veteran's headaches from 10 to 30 percent.  
The veteran, his spouse, and his representative appeared 
before the undersigned Member of the Board via a 
videoconference hearing in December 2000.  Additional 
evidence was received from the veteran in January 2001 as was 
a waiver of RO consideration of such evidence.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The Board notes that the veteran's most recent VA examination 
was in April 1999.  However, while the examiner noted the 
veteran's headaches, he did not provide findings pursuant to 
frequency and symptoms.  The last adequate examination 
pertaining to headaches was August 1998, more than 2 years 
ago.  At his December 2000 hearing, the veteran submitted 
documentation as the frequency of his headaches.  The veteran 
also testified that he had been diagnosed with glaucoma and 
that it first began during service.  Entries in VA medical 
records indicate that the veteran was on medication for 
glaucoma.  Additionally, the veteran contends that he began 
having blackouts, now diagnosed as seizure disorder, in 
service and that they were related to his headaches.  While 
an August 1998 VA examination diagnosed probable seizure 
disorder, the examiner did not address the etiology of the 
seizure disorder.  As set forth above, VA's duty to assist a 
claimant includes obtaining an examination and opinion in 
order to determine the nature and extent of the veteran's 
disability.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C.A. §§ 5102-7).
    
Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
neurological examination (or other 
appropriate examination) to determine the 
nature and extent of the veteran's 
headache disorder and to determine the 
nature and etiology of the veteran's 
probable seizure disorder.  After 
examining the veteran and reviewing the 
veteran's claims folder to include the 
veteran's service records and all medical 
reports and opinions, the examiner should 
opine the current status of the veteran's 
service-connected headache disorder, i.e. 
frequency of occurrence and degree; 
whether the veteran has a seizure 
disorder, and if so, whether it is as 
likely as not that the veteran's seizure 
disorder is related to service or the 
veteran's service-connected headache 
disorder.  The VA examiner should provide 
reasons and bases for this opinion.  

2.  The veteran should be afforded a VA 
examination to nature and etiology of the 
veteran's glaucoma.  After examining the 
veteran and reviewing the veteran's 
claims folder to include the veteran's 
service records and all medical reports 
and opinions, the examiner should opine 
whether the veteran had glaucoma and if 
so, whether it is as likely as not that 
the veteran's glaucoma is related to 
service.  The VA examiner should provide 
reasons and bases for this opinion.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




